DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application 6/14/2019, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 351’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 17: “this type of plant factories that grows” should read –this type of plant factory that grows-.
Page 2, line 20: “this makes those plant factories being nothing to do with” should read –this makes those plant factories have nothing to do with-.  
Page 3, line 8: “making workers easy to feel tired” should read –making workers easily feel tired-.
Page 3, line 22: “which is enough for plants” should read –which is enough time for plants-.
Page 10, lines 10-12: “the movable shielding plate 319’ can be tilted to prevent light rays emitting from the LEDs 313’ from directly aiming at the user’s eyes, and thus glare from the lighting source, which causes the user discomfort, can be avoided.” This sentence is slightly confusing and oddly worded. Perhaps this correction - the movable shielding plate 319’ can be tilted to prevent light rays and glare emitting from the LEDs 313’ from directly aiming at the user’s eyes causing discomfort.-
Appropriate correction is required.
Claim Objections
Claims 1-2, 6, and 8 are objected to because of the following informalities:  
Claims 1 and 6 introduce “at least one container” and “at least one plant,” however, throughout the rest of claims 1 and 6 these elements are referred back to as “the container” and “the plant.” This language usage continues into claims 2 and 8. It is requested that the applicant uses consistent language throughout the claim set.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, line 3 recites “means for” followed by functional language “installing.” There is insufficient structure within the rest of the claim, resulting in a 112f interpretation. The structure found in the specification on Page 8, lines 3 and 9-10 recite the installing means as a square, cylindrical, or triangular column. The examiner is using this structure as the limitation for “means for installing.”
Claim 6, line 4 recites “means for” followed by functional language “installing.” There is insufficient structure within the rest of the claim, resulting in a 112f interpretation. The structure found in the specification on Page 8, lines 3 and 9-10 recite the installing means as a square, cylindrical, or triangular column. The examiner is using this structure as the limitation for “means for installing.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “such that the LED lighting source provides the plant with an illumination level not greater than a photosynthesis light saturation point of the plant” describes the invention in terms of a particular user. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989). It is suggested that the applicant instead recite that the intensity of the light source is adjustable or something of the like. Claims 2-5 are also rendered indefinite because they depend off of claim 1.
In claim 6, the limitation “such that the LED lighting source provides the plant with an illumination level not greater than a photosynthesis light saturation point of the plant” describes the invention in terms of a particular user. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular user engages the device. Consequently, the claim is indefinite. Ex parte Brummer, 12 USPQ2d 1653 (BdPatApp & Inter 1989). It is suggested that the applicant instead recite that the intensity of the light source is adjustable or something of the like. Claims 7-10 are also rendered indefinite because they depend off of claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Galassi (US 2015/0305259 A1) in view of Shelor et al. (US 2015/0351325 A1) and Laycock (US 2008/0072483 A1).
Regarding claim 1, Galassi discloses lighting/gardening device: 
at least one container for growing at least one plant (Figures 1-2, Paragraph [0025], housing means 3 house at least one plant); 
and at least one LED lighting source arranged above the container, the LED lighting source including a plurality of LEDs affixed to a support (Figures 1-2, Paragraph [0051]-[0055]; light source 10, LEDs 13 and 14, supported by rod 11 connected to support 2), the LEDs being located at a predetermined distance from a top of the plant (Figures 1-2, Paragraph [0054] light source 7 initially located height higher than first height Q1). 
Galassi does not disclose means for installing the container on top of screen boards of an office screen and the LED lighting source being located at a height from a table board of the office screen, as well as provides an illumination for the table board, and such that the LED lighting source provides the plant with an illumination level not greater than a photosynthesis light saturation point of the plant.
Laycock teaches a planter for office screens comprising means for installing the container on top of screen boards of an office screen (Laycock: Paragraph [0006] placing plants in cubicle, Paragraph [0009] plant container to sit upon partitions i.e. cubicle screen board, Figure 1, Paragraph [0024] suspension system 16 (is a square column as interpreted under 112f)). Laycock further teaches the planter being suspended at a height from a table board (Laycock: Paragraph [0031] suspend plant over a table), wherein in combination with Galassi’s device with light sources, the light sources would also then be suspended at a height from the table board and provide illumination to it.
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the LED gardening device taught by Galassi and incorporated the capability of attaching to office cubicle walls as taught by Laycock to provide a way to place a grow device on vertical walls such as office cubicles to suspend over a desk/table in order to free up desk and floor space.
Shelor teaches a grow device wherein the LED lighting source provides the plant with an illumination level not greater than a photosynthesis light saturation point of the plant (Shelor: Paragraphs [0007], [0012]-[0013], [0016]; lights dimmed if light intensity exceeds saturation point of plant).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the grow device taught by Galassi and incorporated the illumination levels taught by Shelor in order to ensure that the plant was getting the most advantageous lighting levels without exceeding its absorption limit and avoiding spending extra money and energy supplying extra light that isn’t being used.
Galassi in view of Laycock and Shelor discloses the claimed invention except for wherein the predetermined distance between the LEDs and the top of the plant is less than one quarter of the height between the LEDs and the table board.  It would have been obvious to one having ordinary skill in the art before the effective filing date to determine an ideal height ratio of the lighting source to the plant and to the table in order to optimize plant growth and supply sufficient light to workers at their desks, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Galassi as modified above teaches further comprising a control unit capable of controlling the illumination level for the plant (Galassi: Paragraph [0066], [0087], [0096]-[0097]; control unit 9 and interface 17 activates/deactivates lighting means 6, can change luminosity of lighting means 6).
Regarding claim 3, Galassi as modified above teaches further comprising a raising/lowering unit capable of adjusting the height of the LED lighting source (Galassi: Figures 1-2, Paragraph [0059]; light source 7 is slidable along rod 11 to change distance between light source and plants).
Regarding claim 4, Galassi as modified above does not teach further comprising a distance measurement unit capable of measuring the distance between the LEDs and the top of the plant.
Shelor teaches a lighting device further comprising a distance measurement unit capable of measuring the distance between the LEDs and the top of the plant (Shelor: Paragraph [0038], camera 187 captures images and sends to computer system to determine height).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the adjustable light source height taught by Galassi and incorporated the height measuring capability taught by Shelor to provide a more targeted and accurate way to adjust the height of the light source by taking actual measurements of the current height level and taking measurements until the height reaches the exact desired level making the adjustment process much easier and accurate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Galassi (US 2015/0305259 A1) in view of Shelor et al. (US 2015/0351325 A1) and Laycock (US 2008/0072483 A1) as applied to claim 1 above, and further in view of Greenberg et al. (US 2016/0064204 A1).
Regarding claim 5, Galassi as modified above does not teach the light device further comprising a movable shielding plate to reduce glare from the LED lighting source.
Greenberg teaches a lighting device comprising a movable shielding plate to reduce glare from the LED lighting source (Greenberg: Paragraph [0024]; lighting fixture may include movable louvers or adjustable reflectors).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the lighting device taught by Galassi and incorporated the movable shielding plate taught by Greenberg to provide a way to block any glare or beams of light from shining in workers eyes while seated in the cubicle.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2008/0072483 A1) in view of Bigler (US 6553724 B1), Galassi (US 2015/0305259 A1), and Shelor et al. (US20150351325 A1).
Regarding claim 6, Laycock discloses an office screen, comprising: a screen frame including at least one table board (Paragraph [0006] placing plants in cubicle, Paragraph [0009] plant container to sit upon partitions i.e. cubicle screen board, and Paragraph [0031] suspend plant over a table) and at least one gardening device, which includes at least one container for growing at least one plant (Figure 2A, Paragraph [0024]; planter elements 14b, 14a hold plants); means for installing the container on top of screen boards (Figure 1, Paragraph [0024]; suspension system 16 (is a square column as interpreted under 112f)). 
Laycock does not disclose a plurality of screen boards connected together and supporting the table board, an LED grow device comprising at least one LED lighting source arranged above the container, the LED lighting source including a plurality of LEDs affixed to a support, the LEDs being located at a predetermined distance from a top of the plant, and being located at a height from a table board of the office screen, as well as provides an illumination for the table board, and such that the LED lighting source provides the plant with an illumination level not greater than a photosynthesis light saturation point of the plant.
Bigler teaches a plurality of screen boards connected together and supporting the table board (Bigler: Figure 1, Col. 2 lines 11-22 and Col. 2 line 65 - Col. 3 line 5 and Col. 3 lines 16-22; seen in Figure 1 desk panels 18 supported by a plurality of screen boards 14 and 16).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the screen board and mountable plant taught by Laycock and incorporate the plurality of screen boards supporting a table board to provide a larger scale and more cohesive office work setup to support the plant grow device.
Galassi teaches at least one LED lighting source arranged above the container, the LED lighting source including a plurality of LEDs affixed to a support (Galassi: Figures 1-2, Paragraph [0051]-[0055]; light source 10, LEDs 13 and 14, supported by rod 11 connected to housing means 2), the LEDs being located at a predetermined distance from a top of the plant, and being located at a height from a table board of the office screen (Galassi: Figures 1-2, Paragraph [0054]; light source 7 initially located height higher than first height Q1, when combined with the table of Laycock as above the height Q1 will also be a height from the table board), as well as provides an illumination for the table board (when combined with the table of Laycock, the light source will in turn provide light to the table board).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the office screen and mountable plant device taught by Laycock and incorporated the LED light source taught by Galassi to provide a direct and attached lighting source for the plants that has the dual purpose of illuminating the plants and also illuminating the table of the office cubicle.
Shelor teaches such that the LED lighting source provides the plant with an illumination level not greater than a photosynthesis light saturation point of the plant (Shelor: Paragraph [0007], [0012]-[0013], [0016]; lights dimmed if light intensity exceeds saturation point of plant). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the screen board and mountable plant taught by Laycock and incorporated the illumination levels taught by Shelor in order to ensure that the plant was getting the most advantageous lighting levels without exceeding its absorption limit and avoiding spending extra money and energy supplying extra light that isn’t being used.
Laycock in view of Bigler, Galassi, and Shelor disclose the claimed invention except for wherein the predetermined distance between the LEDs and the top of the plant is less than one quarter of the height between the LEDs and the table board.  It would have been obvious to one having ordinary skill in the art before the effective filing date to determine an ideal height ratio of the lighting source to the plant and to the table in order to optimize plant growth and supply sufficient light to workers at their desks, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Laycock as modified above does not teach wherein the lighting/gardening device further includes a raising/lowering unit capable of adjusting the height of the LED lighting source.
Galassi teaches further comprising a raising/lowering unit capable of adjusting the height of the LED lighting source (Galassi: Figures 1-2, Paragraph [0059]; light source 7 is slidable along rod 11 to change distance between light source and plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the office screen and mountable planter taught by Laycock and incorporated the adjustable height of the light source taught by Galassi in order to provide a way to adjust the illumination levels reaching the plant and also to adjust for different periods of cultivation of the plant so when the plant grows taller, the light source can be moved higher.
Regarding claim 8, Laycock as modified above does not teach wherein the lighting/gardening device further includes a control unit capable of controlling the illumination level for the plant.
Galassi teaches further comprising a control unit capable of controlling the illumination level for the plant (Galassi: Paragraph [0066], [0087], [0096]-[0097]; control unit 9 and interface 17 activates/deactivates lighting means 6, can change luminosity of lighting means 6).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the office screen and mountable planter taught by Laycock and incorporated the adjustable illumination levels taught by Galassi in order to provide a way to adapt the light being provided to match what the plant needs without over saturating the plant and wasting energy and money.
Regarding claim 9, Laycock as modified above does not teach further comprising a distance measurement unit capable of measuring the distance between the LEDs and the top of the plant.
Shelor teaches a lighting device further comprising a distance measurement unit capable of measuring the distance between the LEDs and the top of the plant (Shelor: Paragraph [0038], camera 187 captures images and sends to computer system to determine height).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the office screen and mountable planter taught by Laycock and incorporated the height measuring capability taught by Shelor to provide a more targeted and accurate way to adjust the height of the light source by taking actual measurements of the current height level and taking measurements until the height reaches the exact desired level making the adjustment process much easier and accurate.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laycock (US 2008/0072483 A1) in view of Bigler (US 6553724 B1), Galassi (US 2015/0305259 A1), and Shelor et al. (US20150351325 A1) as applied to claim 6 above, and further in view of Greenberg et al. (US 2016/0064204 A1).
Regarding claim 10, Laycock as modified above does not teach wherein the lighting/gardening device further includes a movable shielding plate to reduce glare from the LED lighting source.
Greenberg teaches a lighting device comprising a movable shielding plate to reduce glare from the LED lighting source (Greenberg: Paragraph [0024]; lighting fixture may include movable louvers or adjustable reflectors).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have taken the office screen and mountable planter taught by Laycock and incorporated the movable shielding plate taught by Greenberg to provide a way to block any glare or beams of light from shining in workers eyes while seated in the cubicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zaremba (US 6108971 A), Ginsberg (US 4912876 A), Helfman (US 4698936 A), Ishidou (US 20160360714 A1), Cohen (US 20160345517 A1), Kidakarn (US 20160242370 A1), Galassi (US 20150305259 A1), Chen (US 2014/0069007 A1), and Wang (US 20140043787 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642